DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on September 13, 2021 has been entered.

Election/Restrictions
3.	Claim 1 is allowable. The election of species requirement concerning the degree of multiplexing (i.e., the requirement to elect between species B1-B5), as set forth in the Office action mailed on November 27, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). This election of species requirement is withdrawn, and claims 10-12 are rejoined herein. The requirement to elect between species A1 and A2 as set forth in the Office action mailed on November 27, 2019, however, has not been withdrawn.
In view of the above, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
4.	The terminal disclaimer filed on December 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,526,658 or any patent granted on Application Serial No. 16/412,043 or Application Serial No. 16/817,117 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
5.	The Information Disclosure Statement filed on September 13, 2021 has been considered.

Response to Amendment
6.	The declaration of Dr. Bernhard Zimmermann under 37 CFR 1.132 filed on September 13, 2021 is sufficient to establish that the effective filing date of claims 1, 2, 5-14, and 18-23 is November 18, 2011. In particular, the passages of prior-filed Application Serial No. 13/300,235 discussed in points 5-7 of the declaration in combination with para. 231 of the pre-grant publication of the ‘235 application provide support for the subject matter of the instant claims 1, 2, 5-14, 18-23. In view of the above, the previously made prior art rejection has been withdrawn since the references cited therein no longer qualify as prior art.

Response to Arguments
7.	All of the previously raised issues, with one exception, have been addressed by the claim amendments, declaration evidence, and terminal disclaimer submission. That is, the objection to the specification, the objection to claim 1, the rejection under 35 U.S.C. 103, and the double 
	The only remaining issue is whether the instant application should be examined under the AIA  or pre-AIA  framework. Applicant argues on page 5 of the Remarks that the application is a pre-AIA  application since all of the pending claims have an effective filing date prior to March 13, 2013. This argument was not persuasive because original claims 15-17 did not have such a filing date. As discussed in the objection to the specification set forth in the Non-Final Rejection of May 11, 2021, the original disclosure (and by extension the prior-filed applications to which the instant application claims benefit) only provide support for the subject matter of claims 15-17 when the sample of mixed origin is a maternal blood sample. Accordingly, the originally filed claims include claims with an effective filing date after March 13, 2013, and the application remains an AIA  application. 

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tianran Yan (Reg. No. 67,162) on December 13, 2021.
The application has been amended as follows: 
In the Specification:

CANCEL CLAIM 4.

Allowable Subject Matter
9.	Claims 1, 2, 5-14, and 18-23 are allowed.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637